ORDER
San Juan, Puerto Rico, November 26, 1963
In order to proceed to the creation of the new Committees of the Judicial Conference of Puerto Rico, pursuant to our Order of June 28, 1963, which amended the Order of October 10, 1957, it is necessary to dissolve — as they are hereby so dissolved — the various Committees of the aforementioned Judicial Conference, their duties having been complied with and terminated. In substitution thereof, the following Committees are created:
1. Committee for the Study and Evaluation of the Judicial System.
2. Committee on Rules of Evidence.
3. Committee on Rules of Criminal Procedure.
4. Committee on Rules and Administration of Minors’ Affairs.
5. Committee on Rules of Administration.
6. Committee on Rules for the Preservation and Disposition of Documents of the Judicial Branch.
7. Committee on Rules for the Operation of the Judicial System in Case of Disaster.
8. Committee on Legal Aid.
9. Committee on Ethics.
10. Committee on Legal Education and Admission to the Bar.
11. Special Committee on Traffic Problems.
The purposes and scope of activity of these Committees, as well as their integration, shall be set forth by the Court in appropriate orders.
This Order shall go into effect immediately.
*874It was so agreed by the Court as witnesses the signatur of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera

General Secretary